Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                September 01, 2020

The Court of Appeals hereby passes the following order:

A20A1847. ANNIE MINCEY v. LAKESIDE PRESERVE HOMEOWNERS
    ASSOCIATION, INC.

      Lakeside Preserve Homeowners Association, Inc. (“Lakeside”) sued Annie
Mincey for unpaid assessments in June 2016. Mincey did not answer the lawsuit, and
Lakeside moved for summary judgment. The trial court granted Lakeside’s motion
for summary judgment in November 2016. Almost three years later in November
2019, Mincey filed a “Motion to Vacate, to Stay, for Re-Hearing and for New Trial,”
(the “November 2019 Motion”) arguing that she was never served with Lakeside’s
lawsuit and that the November 2016 order was “the result of fraud, error and or
mistake[.]” In December 2019, the trial court entered an order denying Mincey’s
November 2019 Motion. Mincey then filed three motions which the trial court
construed as motions for reconsideration. The trial court denied these motions in
March 2020. Mincey has filed this direct appeal. We, however, lack jurisdiction.
      Regardless of the nomenclature of Mincey’s November 2019 Motion, she
essentially seeks to set aside the November 2016 judgment under OCGA § 9-11-60
(d). See also Planet Ins. Co. v. Ferrell, 228 Ga. App. 264, 266 (491 SE2d 471) (1997)
(“[P]leadings, motions and orders are to be construed according to their substance and
function and not merely as to their nomenclature[.]”). “And, the denial of a motion
to set aside a final judgment under OCGA § 9-11-60 is not directly appealable and
instead requires the filing of an application for discretionary appeal under OCGA §
5-6-35 (b).” Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116, 116 (640 SE2d
688) (2006); see OCGA § 5-6-35 (a) (8), (b). “Compliance with the discretionary
appeals procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga.
App. 257, 257 (471 SE2d 60) (1996). Accordingly, Mincey was required to file a
discretionary application in order to appeal the November 2019 Order.
      To the extent that Mincey seeks to appeal the order denying her three motions
for reconsideration, that order is not appealable in its own right. See Bell v. Cohran,
244 Ga. App. 510, 510-511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga.
App. 271, 271 (326 SE2d 5) (1985).
      For these reasons, we lack jurisdiction over this appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/01/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.